DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed May 23, 2022, has been entered.  Claims 1-12 remain pending in the application.
The previous 112 (b) rejections of claims 9-11 have been withdrawn in view of the amendments to claims 9-11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suttirak et al. (Suttirak, W., Manurakchinakorn, S. 2010. “Potential Application of Ascorbic Acid, Citric Acid and Oxalic Acid for Browning Inhibition in Fresh-Cut Fruits and Vegetables.” Walailak J. Sci. Tech. Vol. 7, pp. 5-14; cited on IDS) in view of Martin et al. (Martin, H., Maris, P. 2012. “Synergism between hydrogen peroxide and seventeen acids against six bacterial strains.” J. Appl. Micro. Vol. 113, pp. 578-590; cited on IDS).
Regarding claim 1, Suttirak et al. teach citric acid, ascorbic acid and oxalic acid for browning inhibition in fresh-cut fruits and vegetables (Abstract).  They teach that acidulants such as citric acid, oxalic acid and hydrochloric acid retard browning by lowering pH (“Antibrowning Agents).  Suttirak et al. further teach that mixing ascorbic acid, citric acid and oxalic acid provided synergistic effects on the browning of apple slices (“Synergistic Effects of AA, CA and OA”).
Suttirak et al. are silent as to their composition comprising lactic acid and hydrogen peroxide.
Martin et al. teach combinations of hydrogen peroxide and organic acids, including all of lactic acid, oxalic acid, citric acid and ascorbic acid, are known to be utilized as antimicrobial agents (p. 581 “Bactericidal efficacy of the 17 mineral and organic acids”; Table 2).  
Therefore, where all of the claimed acids and hydrogen peroxide were known to be applied to foodstuffs including produce in order to reduce enzymatic browning as well as reduce microbial contamination, it would have been obvious to have provided a composition comprising lactic acid, oxalic acid, citric acid, ascorbic acid and hydrogen peroxide as claimed with the reasonable expectation that the combination of acids and hydrogen peroxide would reduce browning and reduce the presence of bacteria on products to which the composition was applied.  This would have required no more than routine experimentation, as all of the claimed components were taught in the prior art to be applied to foodstuffs.
Regarding claims 2-5 and the concentrations of the acids, Suttirak et al. teach solutions including 0.2% by weight citric acid with 1% ascorbic acid, as well as 1% citric acid with 0.02% oxalic acid (p. 11 “Synergistic Effects of AA, CA and OA”), and solutions with 0.5% oxalic acid (e.g., Table 3).  Therefore, Suttirak et al. teach amounts of oxalic acid, citric acid and ascorbic acid falling within the claimed ranges.  
Martin et al. teach lactic acid, citric acid and oxalic acid in combination with hydrogen peroxide where the concentrations of acids in distilled water range from 0.078 to 0.156 % (oxalic), 0.625 to 5% (citric), and 0.078 to 2.5% (lactic) and the concentration of hydrogen peroxide ranges from 0.39% to 3.12% (Table 2-Acid/H2O2 column).  These ranges fall within or overlap the claimed ranges.
Therefore, given the ranges of the organic acids and hydrogen peroxide taught by both Suttirak et al. and Martin et al. render obvious the claimed amounts of each of the components in the composition, the claimed amounts of each of the components are considered to be obvious over the prior art.  Further, the claimed amounts are not considered to provide an unexpected result over the prior art where the compositions in the prior art are taught to have a synergistic effect against bacterial strains and reduce browning when applied to produce.
Regarding claim 6, the prior art does not teach the specific amounts of components as claimed.  However, where all of the claimed components are known to be included in compositions in small amounts as set forth above with regard to claims 2-5, it would have been obvious to have provided a composition comprising each of the components and in amounts as claimed as one of ordinary skill, working with the concentrations taught by the prior art, would have been able to have arrived at the claimed amounts through no more than routine experimentation.  
Regarding claims 7 and 12, Suttirak et al. teach compositions comprising the organic acids (p. 11).  Suttirak et al. do not specify the solvent.  Therefore, it is understood to be water.  Suttirak et al. also teach that hydrochloric acid is known to retard browning due to the lowering of the pH of the product to reduce polyphenol oxidase (PPO) activity (pp. 7-8 “Antibrowning Agents”).  Martin et al. teach mixing the organic acids and hydrogen peroxide in water (Assay Conditions).
Therefore, while the prior art does not specifically teach mixing a solution of inorganic acid and water, and then adding in order oxalic acid, citric acid, ascorbic acid, lactic acid and hydrogen peroxide, any order of mixing ingredients is considered to be prima facie obvious in the absence of new or unexpected results.  MPEP § 2144.04 (C).  Given the fact that the applied prior art teaches the claimed organic acids and hydrogen peroxide for improving foodstuffs, either by reducing browning and/or reducing microbial contamination, the order of mixing the ingredients to provide the claimed composition is not considered to provide a patentable distinction over the prior art.
Further, claim 7 is a product by process claim.  Patentability does not depend on method of production, rather the product made.  The different method of making does not make the product patentable over the prior art where the combination of prior art teaches a composition comprising the acids and hydrogen peroxide as claimed.
Regarding claim 8, Suttirak et al. teach a method of applying the composition comprising citric acid, ascorbic acid and oxalic acid to produce to reduce browning on the produce (Abstract).  Therefore, given the combination of Suttirak et al. and Martin et al. provide a composition as claimed, it would have been obvious to have applied this composition to produce with the reasonable expectation that the browning of the produce would have been reduced as Suttirak et al. specifically teaches this effect.
Regarding claim 9, the combination of prior art does not teach that the target bacteria are “undetectable” within less than an hour of exposure of the produce to the composition of claim 1.  However, given that the combination of Suttirak et al. and Martin et al. provides a composition comprising a mixture of oxalic acid, citric acid, ascorbic acid, lactic acid and hydrogen peroxide as claimed, the application of the composition would have been expected to provide a reduction in target bacteria as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 10, Suttirak et al. teach the browning is enzymatic browning (p. 6 “Enzymatic Browning of Fresh-Cut Fruits and Vegetables”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roselle et al. (US 6,867,233) in view of Suttirak et al. (Suttirak, W., Manurakchinakorn, S. 2010. “Potential Application of Ascorbic Acid, Citric Acid and Oxalic Acid for Browning Inhibition in Fresh-Cut Fruits and Vegetables.” Walailak J. Sci. Tech. Vol. 7, pp. 5-14; cited on IDS) and Martin et al. (Martin, H., Maris, P. 2012. “Synergism between hydrogen peroxide and seventeen acids against six bacterial strains.” J. Appl. Micro. Vol. 113, pp. 578-590; cited on IDS).
Roselle et al. teach a kit comprising a first container, an acidic antimicrobial solution, and a set of written instructions for use including directions for diluting the composition and directions for applying the composition to food (col. 15 line 43-col. 16 line 29).
Roselle et al. are silent as to the composition in the container being the composition of claim 1.
The combination of Suttirak et al. and Martin et al. teaches a composition as set forth with regard to claim 1 above, as well as a method of applying as set forth with regard to claim 8.
Therefore, where Roselle et al. teaches kits comprising containers and instructions for providing acidic solutions for application to foodstuffs including produce, it would have been obvious to have included the solution of the combination of Suttirak et al. and Martin et al. in the container of Roselle et al. with the reasonable expectation that the container of Roselle et al. would provide a suitable delivery container for the solution of Suttirak et al. and Martin et al.  Further, the inclusion of the solution of Suttirak et al. and Martin et al. in the container of Roselle et al. would have provided the predictable result of a kit for delivery of a composition to the surface of foodstuffs.

Response to Arguments

Applicant's arguments filed May 23, 2022, have been fully considered but they are not persuasive.
Applicant argues that the claimed invention would not have been obvious over the prior art, as none of the prior art references teach using a composition comprising more than two chemicals while claim 1 recites a combination of five different chemicals (Remarks, pp. 5-7).
This argument is not persuasive.  As set forth in the rejection above, where all of the claimed chemicals were known to be included in compositions to reduce enzymatic browning and microbial contamination on foodstuffs, it would have been obvious to have combined the chemicals to provide a composition as claimed with the reasonable expectation that the resultant composition would continue to reduce enzymatic browning and microbial contamination, thereby improving the stability of the foodstuff.  Applicant has not provided convincing arguments or evidence that the claimed composition provides an unexpected result where all of the claimed chemicals are being employed consistent with their function reported in the prior art.  Therefore, all claims continue to be rejected over prior art as set forth above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791